Citation Nr: 1759523	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent disabling for service-connected peripheral neuropathy of the right lower extremity (sciatic nerve), effective June 14, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and two representatives from the US Digital Service





ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from October 1961 to July 1972, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that the Veteran's service-connected peripheral neuropathy of the right lower extremity (sciatic nerve) was previously assigned an evaluation of 10 percent disabling, effective June 14, 2011.  Subsequently, in May 2013, the RO increased the initial evaluation to 40 percent disabling and assigned the same effective date.  As this increase did not represent a full grant of the benefits sought and the Veteran has not limited the scope of his appeal, the issue remains an appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the Veteran and his Wife testified in a hearing before the undersigned in June 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

In this case, the Veteran contends that he is entitled to an evaluation in excess of 40 percent disabling for service-connected peripheral neuropathy of the right lower extremity (sciatic nerve).  Specifically, the Veteran asserts that he has limited movement in his right foot; it drops, and that his condition requires ongoing use of an ankle brace to minimize the risk of falling or tripping.  He also states that his symptoms have worsened and his pain, at times, is unbearable.  In the Veteran's March 2014 VA Form 9 Appeal to the Board of Veterans' Appeals, he asserted entitlement to an evaluation of 80 percent disabling, under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2017).  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Under the applicable rating criteria, an 80 percent evaluation is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired functions substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration." See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

The Board notes that the Veteran was last afforded a VA examination related to his service-connected peripheral neuropathy of the right lower extremity (sciatic nerve) in May 2013.  During the stated evaluation, the Veteran's symptoms included moderate right lower extremity pain, tingling and numbness, and paresthesias and/or dyestheasias to the right lower extremity.  The Board notes that it has been over four years since the Veteran was examined to determine the level of severity of his service-connected peripheral neuropathy of the lower right extremity.  In a June 2017 video conference hearing, the Veteran testified that he has been unable to use his right lower extremity, complained that his foot drops, and indicated that at times, his pain is unbearable.  These symptoms suggest a worsening of the Veteran's condition since his prior examination.  Thus, in order to properly adjudicate the Veteran's increased rating claim, a new examination should be scheduled.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and evaluate VA and private treatment records from September 2017, forward. 

2.  Schedule the Veteran for a VA examination to assess the nature and current severity of his service-connected peripheral neuropathy of the right lower extremity (sciatic nerve).  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should take into account all prior medical evidence and conclusions and specifically comment on any apparent conflicts.  Also, the examiner is invited to review and consider all lay statements of record, to include as to any progression or worsening of symptoms.  Then, the physician should render an opinion, consistent with sound medical judgment, as to the nature and current severity of the Veteran's service-connected peripheral neuropathy of the right lower extremity (sciatic nerve). 

The examiner must also fully discuss the occupational and functional impairment suffered by the Veteran as a result of his service-connected peripheral neuropathy of the right lower extremity.  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

3.  After completing any required development, to include as noted above, the Veteran's claim should be re-adjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




